J-S32012-19


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    SHELDON HANNIBAL                           :
                                               :
                       Appellant               :   No. 1781 EDA 2018

               Appeal from the PCRA Order Entered June 1, 2018
    In the Court of Common Pleas of Philadelphia County Criminal Division at
                        No(s): CP-51-CR-0006319-2013


BEFORE: SHOGAN, J., NICHOLS, J., and MURRAY, J.

MEMORANDUM BY SHOGAN, J.:                          FILED SEPTEMBER 16, 2019

       Appellant, Sheldon Hannibal, appeals from the order denying his petition

for relief filed pursuant to the Post Conviction Relief Act (“PCRA”), 42 Pa.C.S.

§§ 9541–9546. We affirm.

       The PCRA court summarized the procedural history1 of this case as

follows:

              On April 29, 2014, following a jury trial before this [c]ourt,
       [Appellant] was convicted of one count of third-degree murder (18
       Pa.C.S. § 2502(c)), one count of conspiracy to commit murder (18
       Pa.C.S. §§ 903 & 2502(c)), one count of carrying a firearm without
       a license (18 Pa.C.S. § 6106), one count of carrying a firearm on
       a public street in Philadelphia (18 Pa.C.S. § 6108), and one count
       of possessing an instrument of crime (18 Pa.C.S. § 907).
       [Appellant] was jointly tried with his co-defendant, William
       Quattlebaum. On July 7, 2014, the [c]ourt imposed an aggregate
____________________________________________


1 The PCRA court set forth a detailed account of the facts in this case in its
Pa.R.A.P. 1925(a) opinion, which we decline to repeat herein. PCRA Opinion,
8/24/18, at 2-4.
J-S32012-19


       sentence of 30 to 60 years incarceration in state prison.
       [Appellant] filed post-sentence motions, which the [c]ourt denied
       on October 23, 2014. [Appellant] was represented at trial,
       sentencing, and on appeal by Samuel Stretton, Esquire.

             On November 23, 2015, the Superior Court affirmed
       [Appellant’s] judgment of sentence, and on March [16], 2016, the
       Supreme Court denied allocator. [Appellant], through retained
       counsel, Lonny Fish, Esquire, then filed a petition under the
       [PCRA] on June 14, 2017.1[2] On April 13, 2018, the [c]ourt issued
       notice pursuant to Pa.R.Crim.P. 907 (“907 Notice”) of its intention
       to dismiss [Appellant’s] petition without a hearing. On June 1,
       2018, the [c]ourt dismissed [Appellant’s] PCRA petition. On that
       same day, the [c]ourt granted the motion of defense counsel Fish
       to withdraw, and appointed Gary Server, Esquire, to represent
       [Appellant] on any appeal from the [c]ourt’s dismissal order.

              1Defense counsel styled his pleading as a petition for
              habeas corpus relief and for relief under the PCRA.
              However, the claims in the petition seek relief only
              under the PCRA.       For that reason, [Appellant’s]
              petition is analyzed herein solely as a PCRA petition.

PCRA Court Opinion, 8/24/18, at 1-2.             Appellant filed a timely appeal.

Appellant and the PCRA court complied with Pa.R.A.P. 1925.

       On appeal, Appellant presents the following issue for our review:

              The [c]ourt erred when it dismissed the Petition under the
       [PCRA] where trial counsel was ineffective for arguing that the
       Appellant was not acting in self-defense or with an unreasonable
       belief that he was acting in self-defense where there was evidence

____________________________________________


2 Appellant’s PCRA petition was timely filed. The Pennsylvania Supreme Court
denied Appellant’s petition for allowance of appeal on March 16, 2016.
Commonwealth v. Hannibal, 663 EAL 2015, __ A.3d __ (Pa. filed March 16,
2016). From that time, Appellant had ninety days, or until June 14, 2016, to
file an appeal with the United States Supreme Court. 28 U.S.C. § 2101(c);
Commonwealth v. Chambers, 35 A.3d 34, 36 (Pa. Super. 2011). Further,
Appellant had one year from June 14, 2016, or until June 14, 2017, to file his
PCRA petition.


                                           -2-
J-S32012-19


      supporting that the Appellant was acting in self-defense or with
      an unreasonable belief that he was acting in self-defense.

Appellant’s Brief at 6.    More specifically, Appellant argues that there is

evidence of record supporting a claim of self-defense. Id. at 14. Accordingly,

Appellant asserts that counsel’s failure to argue self-defense, and instead take

the position at trial that Appellant “was just present in the area,” id. at 18,

that he “never shot anyone,” id. at 16, and that he “never even possessed a

firearm on the night of the shooting,” id. at 16, resulted in ineffective

assistance of counsel. Id. at 13-20.

      When reviewing the propriety of an order denying PCRA relief, we

consider the record “in the light most favorable to the prevailing party at the

PCRA level.”   Commonwealth v. Stultz, 114 A.3d 865, 872 (Pa. Super.

2015) (quoting Commonwealth v. Henkel, 90 A.3d 16, 20 (Pa. Super. 2014)

(en banc)).    This Court is limited to determining whether the evidence of

record supports the conclusions of the PCRA court and whether the ruling is

free of legal error. Commonwealth v. Robinson, 139 A.3d 178, 185 (Pa.

2016). The PCRA court’s findings will not be disturbed unless there is no

support for them in the certified record. Commonwealth v. Lippert, 85 A.3d
1095, 1100 (Pa. Super. 2014).

      Our Supreme Court has explained the following in addressing an

ineffective assistance of counsel claim:

         To prevail in a claim of ineffective assistance of counsel, a
      petitioner must overcome the presumption that counsel is
      effective by establishing all of the following three elements, as set

                                       -3-
J-S32012-19


      forth in Commonwealth v. Pierce, 515 Pa. 153, 527 A.2d 973,
      975–76 (1987): (1) the underlying legal claim has arguable
      merit; (2) counsel had no reasonable basis for his or her action or
      inaction; and (3) the petitioner suffered prejudice because of
      counsel’s ineffectiveness.

Commonwealth v. Paddy, 15 A.3d 431, 442 (Pa. 2011).

      With regard to the second, reasonable basis-prong, “we do not question

whether there were other more logical courses of action which counsel could

have pursued; rather, we must examine whether counsel’s decisions had any

reasonable basis.” Commonwealth v. Washington, 927 A.2d 586, 594 (Pa.

2007). We will conclude that counsel’s chosen strategy lacked a reasonable

basis only if Appellant proves that “an alternative not chosen offered a

potential for success substantially greater than the course actually pursued.”

Commonwealth v. Williams, 899 A.2d 1060, 1064 (Pa. 2006). “In order to

meet the prejudice prong of the ineffectiveness standard, a defendant must

show that there is a ‘reasonable probability that but for counsel’s

unprofessional errors, the result of the proceeding would have been

different.’” Commonwealth v. Reed, 42 A.3d 314, 319 (Pa. Super. 2012).

      A claim of ineffective assistance of counsel will fail if the petitioner does

not meet any of the three prongs. Commonwealth v. Williams, 863 A.2d
505, 513 (Pa. 2004).      “The burden of proving ineffectiveness rests with

Appellant.” Commonwealth v. Rega, 933 A.2d 997, 1018 (Pa. 2007).

      Upon review of the issue raised, the certified record, the credibility

determinations made by the PCRA court, the briefs of the parties, and the


                                      -4-
J-S32012-19


applicable legal authority, we conclude that the PCRA court’s thorough and

well-crafted opinion entered on August 24, 2018, comprehensively and

correctly disposes of Appellant’s issue.    Accordingly, we affirm the PCRA

court’s order dismissing Appellant’s PCRA petition, and we do so based on the

PCRA court’s opinion. The parties are directed to attach a copy of that opinion

in the event of further proceedings in this matter.

      Order affirmed.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 9/16/19




                                     -5-
)

�
)
                                                                                                          Circulated 08/21/2019 02:09 PM

)"
I
,.
J
,.                                      IN THE COURT OF COMMON PLEAS
                                                                                                  FILED
                                   FIRST JUDICIAL DISTRICT OF PENNSYMf�:we,.2 4                                   PH 2· 4 4
                                                 CRIMINAL TRIAL DIVISION                         "    b                    '


              COMMONWEALTH OF
              PENNSYLVANIA

                       v.                                                         CP-,l-CR-0006Jl9·2013 Co                     •
                                                                                                     Op,n,;rn. • Ham11>a1, Sheldon




                                                                                          I
              SHELDON HANNIBAL

                                                             OPINION                  111 IIIl8154603431
                                                                                                l Ill/ II IIII Ill I/I
              BRONSON,J.                                                             August 24, 2018



              On April 29, 2014, following a jury trial before this Court, defendant Sheldon Hannibal

     was convicted of one count of third-degree murder (18 Pa.C.S. § 2502(c)), one count of

     conspiracy to commit murder (18 Pa.C.S. §§ 903 & 2502(c)), one count of carrying a firearm

     without a license (18 Pa.C.S. § 6106), one count of carrying a firearm on a public street in

     Philadelphia (18 Pa.C.S. § 6108), and one count of possessing an instrument of crime (18 Pa.C.S.

     § 907). Defendant was jointly tried with his co-defendant, William Quattlebaum. On July 7,

     2014, the Court imposed an aggregate sentence of 30 to 60 years incarceration in state prison.

     Defendant filed post-sentence motions, which the Court denied on October 23, 2014. Defendant

     was represented at trial, sentencing, and on appeal by Samuel Stretton, Esquire.

             On November 23, 2015, the Superior Court affirmed defendant's judgment of sentence,

     and on March 3, 2016, the Supreme Court denied allocator. Defendant, through retained

     counsel, Lonny Fish, Esquire, then filed a petition under the Post Conviction Relief Act

     ("PCRA") on June 14, 2017.1 On April 13_ 2018, the Court issued notice pursuant to



     1 Defense counsel styled his pleading as a petition for habeas corpus relief and for relief under the PCRA. However,
     the claims in the petition seek relief only under the PCRA. For that reason, defendant's petition is analyzed herein
     solely as a PCRA petition.
                                                              1
    Pa.R.Crim.P. 907 ("907 Notice") of its intention to dismiss defendant's petition without a

    hearing. On June 1, 2018, the Court dismissed defendant's PCRA petition. On that same day,

    the Court granted the motion of defense counsel Fish to withdraw, and appointed Gary Server,

    Esquire, to represent defendant on any appeal from the Court's dismissal order.

           Defendant has now appealed the Court's dismissal of his PCRA petition, alleging that

    trial counsel was ineffective for failing to argue that defendant acted in self-defense, or with an

unreasonable belief that he was acting in self-defense. See Defendant's 1925(8) Statement

("Statement of Errors"). Defendant also claims that counsel was ineffective for failing to raise

this issue in post-sentence motions or on appeal. Id For the reasons set forth below, defendant's

claims are without merit, and the Court's order dismissing his PCRA petition should be affirmed.

                                        I. FACTUALBACKGROUND

           The factual background of this matter is set forth in the Court's Rule 1925(a) opinion

filed in defendant's direct appeal as follows:

           At trial, the Commonwealth presented the testimony of Philadelphia Police
           Detectives James Bums and Francis Graf, Philadelphia Police Officers Thomas
           Dempsey, Anthony Ferriola, Terrance Lewis, and Ronald Weitman, Deputy Chief
           Medical Examiner Dr. Gary Collings, Sharon Frazier, Ya-Ron Frazier, Ashlaterra
           Frazier, Shante Quattlebaum, Hector Alicea, and Mohamad Doumbia. Defendant
           presented the testimony of Michele Wall, Darren Ward, and Saundra Hannibal.
           Co-defendant Quattlebaum did not present any evidence. Viewed in the light
           most favorable to the Commonwealth as the verdict winner, the evidence
           established the following.

           In the evening of February l, 2013, Ya-Ron Frazier was with William
           Quattlebaum, running various errands until the very early morning hours of
           February 2, 2013. N.T. 4/23/14 at 101-103.2 Eventually, Ya-Ron and
           Quattlebaum parked outside Ya-Ron's sister's home on the 5900 block of North
           20th Street in Philadelphia. N.T. 4/23/14 at 105. Quattlebaum had a firearm on
           his hip when he and Ya-Ron were together that day. N.T. 4/23/14 at 153.
           Meanwhile, Ya-Ron's sister, Sharon Frazier, was at home while a third sister,


2   Ya-Ron was also known as "Mooda." N.T. 4/22/14 at 153.
                                                       2
           Ashlaterra Frazier, was visiting.3 N.T. 4/22/14 at 151; 4/24/14 at 109. Ya-Ron
           and Quattlebaum were talking while sitting in Quattlebawn's car outside Sharon's
           home. N.T. 4/22/14 at 155-56; 4/23/14 at 100. While talking with Quattlebaum,
           Ya-Ron received a phone call from Mark Bowie, which instigated an argument
           between Ya-Ron and Quattlebaum about whether or not Ya-Ron was dating
           Bowie.4 N.T. 4/23/14 at 104. While Ya-Ron and Quattlebawn were arguing,
           Bowie and John Maxwell walked up the street to Sharon's home and entered.5
           N.T. 4/22/14 at 154; 4/23/14 at 105; 4/24/14 at 110-111. A few minutes after
           Bowie and Maxwell entered the home, Ya-Ron also entered, with Quattlebaum
           following shortly thereafter in order to continue his argument with Ya-Ron. N.T.
           4/22/14 at 158-159, 209-210, 212; 4/23/14 at 105-106; 4/24/14 at 112.
           Quattlebaum eventually left the house, remaining across the street next to his
           parked car. N.T. 4/23/14 at 106.

                   Approximately an hour later, Bowie and Maxwell left the Frazier home,
          heading south on 20th Street towards Nedro Street. N.T. 4/24/14 at 114-115.
           Defendant and Quattlebaum were both present on the street when Bowie and
          Maxwell left.6 N.T. 4/23/14 at 107; 4/24/14 at 114, 116. Ashlaterra, noticing a
          jeep with its lights off following Bowie and Maxwell, called Bowie and Maxwell
          back into the house. N.T. 4/22/14 at 160; 4/23/14 at 107, 112; 4/24/14 at 113-
           118. Bowie and Maxwell then made arrangements for Anthony Powell to pick
          them up in Powell's car. N.T. 4/23/14 at 107, 205-207; 4/24/14 at 118. At
          approximately 1: 15 a.rn. on February 2, 2013, Bowie and Maxwell again left the
          home, heading north on 201h Street towards Champlost Street and cutting through
          aparking lot to where their ride was presumably waiting. N.T. 4/22/14 at 161;
          4/23/14 at 107-108, 113; 4/24/14 at 118-119. Defendant and Quattlebaum were
          again both present on the street when Bowie and Maxwell left the second time.
          N.T. 4/23/14 at 107, 115; 4/24/14 at 119-120. Defendant's sister, Lorraine
          Cummings, was also present on the street.7 N.T. 4/22/14 at 192-193; 4/25/14 at
          217. As Bowie and Maxwell left, defendant followed on the far side of the street
          with a firearm in his waistband. N.T. 4/23/14 at 107, 115, 154; 4/24/14 at 119-
          120.

                  After Bowie and Maxwell entered the parking lot, Quattlebaum fired a
          shot in their direction. N.T. 4/22/14 at 202-206, 208-209; 4/23/14 at 94-96, 116,
          150-151; 4/24/14 at 120-122. Defendant then ran back towards Quattlebaum and
          began shooting his firearm as well. N.T. 4/23/14 at 117; 4/24/14 at 120.
          Quattlebaum and defendant then exchanged gunfire with Marquis Gordon, who
          was located at the east end of the parking lot and in possession of a 9 millimeter
          pistol. N.T. 4/22/14 at 98, 134, 202, 205-206; 4/23/14 at 94-96; 116-117; 4/24/14

3
  Ashlaterra Frazier was also known as "China." N.T. 4/22/14 at 153. Because the Frazier sisters all share the same
last name, they will be referred to throughout this opinion by their first names.
4
  Mark Bowie was also known as Dope. N.T. 4/23/14 at 104.
5 John Maxwell was also known as "Siph.'' N.T. 4/25/14 at 128; Commonwealth Exhibit C-42.
6 Defendant was also known as "Pud." N.T. 4/22/14 at 165; 4/25/14 at 20-21.
1
    Lorraine Cummings was also known as Ieisha Cummings. N.T. 4/22/14 at 188. 192

                                                         3
        at 123, 206. Gordon had shot and struck Quattlebaum's car three times, while
        Gordon was struck once in the chest. N.T. 4/23/14 at 23, 265; 4/24/14 at 93-96.
        After the exchange of gunfire, defendant's sister, Cummings, told both men to
        "pick up the shells" and Quattlebaum and defendant left the area in Quattlebaum's
        vehicle. N.T. 4/22/14 at 166, 217; 4/23/14 at 118; 4/24/14 at 125.

                 Police Officer Thomas Dempsey was approximately half a block east from
         the shooting scene, taking a report on an automobile accident, when he heard a
        series of three to four gunshots from the direction of Opal Street. N.T. 4/22/14 at
        97. After hearing the shots, Officer Dempsey heard a male voice say "Come on,
        let's get out of here." N.T. 4/22/14 at 97. Officer Dempsey immediately called
        for police support and drove to Opal Street. N.T. 4/22/.14 at 97-98. Officer
        Anthony Ferriola was approximately three blocks south of the shooting scene
        when he too heard the gunfire. N.T. 4/22/14 at 132. Upon arriving at the middle
        of the 5900 block of Opal Street, Officers Dempsey and Ferriola observed Gordon
        laying face down on the sidewalk with a small black handgun lying next to him.
        N.T. 4/22/14 at 98, 109-110, 134. Emergency personnel arrived on the scene
        shortly thereafter and Gordon was rushed to the hospital where he was later
        pronounced dead as a result of a single gunshot wound to the chest. N.T. 4/22/14
        at 99, 126; 4/23/14 at 31. Police recovered four 9 mm fired bullet casings and a 9
        mm gun at the scene where Gordon was found. N.T. 4/22/14 at 111; 4/24/14 at
        63.

Trial Court Opinion, filed February IO, 2015, at pp. 2-5.

                                         II. DISCUSSION

      · An appellate court's review of a PCRA court's grant or denial of relief "is limited to

determining whether the court's findings are supported by the record and the court's order is

otherwise free oflegal error." Commonwealth v. Green, 14 A.3d 114, 116 (Pa. Super. Ct. 2011)

(internal quotations omitted). The reviewing court "will not disturb findings that are supported

by the record." Id.

       Here, defendant's claims pertain to the alleged ineffective assistance of counsel. Under

Pennsylvania law, counsel is presumed to be effective and the burden to prove otherwise lies

with the petitioner. Commonwealth v. Reid, 99 A.3d 427, 435 (Pa. 2014). To obtain collateral

relief based on the ineffective assistance of counsel, a petitioner must show that counsel's

representation fell below accepted standards of advocacy and that as a result thereof, the

                                                 4
 petitioner was prejudiced. Strickland v. Washington, 466 U.S. 668, 694 (1984). In

 Pennsylvania, the Strickland standard is interpreted as requiring proof that: (1) the claim

 underlying the ineffectiveness claim had arguable merit; (2) counsel's actions lacked any

 reasonable basis; and (3) the ineffectiveness of counsel caused the petitioner prejudice.

 Commonwealth v. Miller, 987 A.2d 638, 648 (Pa. 2009) (citing Commonwealth v. Pierce, 527
A.2d 973, 975 (Pa. 1987)). To satisfy the third prong of the test, the petitioner must prove that,

but for counsel's error, there is a reasonable probability that the outcome of the proceeding

would have been different. Commonwealth v. Sneed, 899 A.2d 1067, 1084 (Pa. 2006) (citing

Strickland, 466 U.S. at 694). If the PCRA court determines that any one of the three prongs

cannot be met, then the court need not hold an evidentiary hearing as such a hearing would serve

no purpose. Commonwealth v. Jones, 942 A.2d 903, 906 (Pa. Super. Ct. 2008), appeal denied,

956 A.2d 433 (Pa. 2008).

       Defendant claims that trial counsel was ineffective because counsel argued that defendant

did not commit the shooting rather than argue that defendant committed the shooting in self-

defense or under an unreasonable belief that he was acting in self-defense. To succeed on this

claim, defendant has the burden to demonstrate that counsel's decision lacked any reasonable

basis. Accordingly, defendant "must prove that the strategy employed by trial counsel 'was so

unreasonable that no competent lawyer would have chosen that course of conduct,"'

Commonwealth v. Rega, 933 A.2d 997, 1019 (Pa. 2007) (quoting Commonwealth v. Williams,

640 A.2d 1251, 1265 (Pa. 1994)), or that a self-defense argument "offered a potential for success

substantially greater than" the argument counsel used. Commonwealth v. Clark, 626 A.2d 154,

157 (Pa. 1993).




                                                 5
       Here, the record establishes that trial counsel had compelling reasons to argue that

defendant never shot anyone, and never even possessed a firearm on the night of the shooting,

and therefore, was not guilty of all charges. In particular, the defense was able to produce three

witnesses in support of this defense. First, Michele WalJ testified that defendant knocked on her

door for a cigarette right before the shootings here at issue. N.T. 4/25/14 at 161. She stated that

when she opened the door and went to give defendant a cigarette, numerous shots rang out as she

and defendant stood there together. N.T. 4/25/14 at 161. Ms. Wall further testified that she did

not see defendant with any weapons at the time. N.T. 4/25/14 at 168. Similarly, Darren Ward

testified that he ate dinner with defendant and dropped him off near some of Ward's friends

shortly before the shootings. N.T. 4/25/14 at 180-185. According to Ward, defendant did not

appear to have any weapons on him. N.T. 4/25/14 at 184-185. Finally, Saundra Hannibal,

defendant's mother, testified that defendant came into her house right after she heard the

shootings, and he was not in possession of any weapons. N.T. 4/25/14 at 201.

       It is true that defendant gave a statement to police that was inconsistent with the

testimony of the three defense witnesses, in that he admitted that he was in possession of a gun

and fired it on the night in question. However, his statement did not support a self-defense

theory. Self-defense is an affirmative defense to a charge of first-degree murder and a charge of

third-degree murder. See, e.g., Commonwealth v. Rivera, 983 A.2d 1211, 1221 (Pa. 2009) (first·

degree murder); Commonwealth v. Truong, 36 AJd 592, 599 (Pa. Super. Ct. 2012), app. denied,

57 A.3d 70 (Pa. 2012) (third-degree murder). The elements of the defense have been

summarized by our Supreme Court as follows:

       [A] claim of self-defense (or justification, to use the term employed in the Crimes
     · Code) requires evidence establishing three elements: (a) [that the defendant}
       reasonably believed that he was in imminent danger of death or serious bodily
       injury and that it was necessary to use deadly force against the victim to prevent

                                                 6
            such harm; (b) that the defendant was free from fault in provoking the difficulty
          . which culmiriated in the slaying; and (c) that the [defendant] did not violate any
            duty to retreat. Although the defendant has no burden to prove self-defense
            ... before the defense is properly in issue, there must be some evidence, from
            whatever source, to justify such a finding. Once the question is properly raised, the
            burden is upon the Commonwealth to prove beyond a reasonable doubt that the
            defendant was not acting in self-defense.

    Commonwealth v. Mouzon, 53 A.3d 738, 740 (Pa. 2012) (internal citations omitted).8

Deadly force is defined as "[t]orce which, under the circumstances in which it is used, is readily

    capable of causing death or serious bodily injury." 18 Pa.C.S. § 501.

           Here, defendant told police in his statement that he was out on the block when he heard

gunshots and then ran to his house. N.T. 4/25/14 at 22. He further stated that as he was trying to

get in the door to his house, he fired off a shot in the direction from which he heard the gunfire.

N.T. 4/25/14 at 22. There is nothing in defendant's statement to suggest that anyone was firing

at him, or that he was in any way protecting himself from imminent danger by firing off a shot

down the block at no one in particular as he entered the safety of his house. For this reason, the

statement did· not give defense counsel a basis to argue self-defense. As a result, defense counsel

was required to challenge the alleged statement regardless of the defense that he offered.9

          Similarly, the statement did not support the theory that defendant was acting with an

unreasonable belief that he was acting in self-defense. Murder may be reduced to voluntary

manslaughter if "[defendant] knowingly and intentionally kills an individual under the

unreasonable belief that the killing was justified." Commonwealth v. Rivera, 983 A.2d 1211,

1218 ri. 6 (Pa. 2009) (internal citations and quotations omitted). This form of voluntary


8
  The Crimes Code was amended to modify the elements of self-defense; effective August 27, 2011, prior to the date
of the killing here at issue. Although Mouzon addressed a killing that was prior to the effective date of the
amendments, none of the amended provisions apply to the case at bar.
9 Counsel
            argued in his closing that the statement was not to be believed based on the circumstances under which it
was taken, the absence of a video, and that defendant stated that his gun was .40 caliber, when no .40 caliber fired
cartridge casings were recovered. N.T. 4/28/14 at 87-88, 97-98.

                                                         7
manslaughter "has been colloquially referred to as 'imperfect self-defense.:" Id. at 1218 n.6

(citing Commonwealth v. Tilley, 595 A.2d 575, 582 (Pa. 1991 )). For imperfect self-defense to

apply, all of the elements of self-defense must be present except for one: that the defendant's

belief that it was necessary to use deadly force was reasonable. See Commonwealth v.

Sepulveda, 55 A.3d 1108, 1124-25 (Pa. 2012).

        Here, there was nothing in defendant's statement to support a claim that he believed that

in order to protect himself, he needed to fire off a shot at no one in particular just as he entered

his home. Therefore, the statement did not support an imperfect self-defense argument.

        Accordingly, defendant's statement to police, which was offered into evidence by the

Commonwealth, did not support a defense to the homicide charges. Moreover, there was no

other evidence in the case that supported a self-defense or imperfect self-defense claim. Under

these circumstances, counsel's decision to call three witnesses to prove that defendant was

unarmed and not a shooter was entirely reasonable, and a self-defense or imperfect self-defense

argument did not offer a potential for success substantially greater than the argument counsel

used.

        As for counsel's failure to raise defendant's current claim in post-sentence motions or on

his direct appeal, it is well-settled that absent extraordinary circumstances not present here,

claims of ineffective assistance of trial counsel may not be raised on post-sentence motions or on

direct appeal, and must await review under the PCRA. See Commonwealth v. Holmes, 79 A.3d
562, 563-64 (Pa. 2013). Accordingly, counsel could not have been ineffective for failing to raise

such a claim in a post-sentence motion or on direct appeal. No relief is due.




                                                  8
                                     III. CONCLUSION

       For all of the foregoing reasons, the Court's order dismissing defendant's PCRA petition

should be affirmed.




                                                          BY THE COURT:




                                                          GLENN B. BRONSON, J.




                                             9